Citation Nr: 1428591	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-38 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neurologic disability affecting the bilateral upper extremities (claimed as peripheral neuropathy), to include carpal tunnel syndrome, claimed as due to herbicide exposure, diabetes mellitus, or secondary to service-connected lumbar spine degenerative disc disease.  

2.  Entitlement to service connection for a respiratory disorder, to include allergies.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected post traumatic stress disorder (PTSD).  

4.  Entitlement to an increased rating for service-connected PTSD, to include an initial rating higher than 30 percent prior to February 28, 2007, and a rating higher than 50 percent thereafter.  

5.  Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss.  

6.  Entitlement to an initial, compensable disability rating for service-connected lumbar spine degenerative disc disease.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the Virtual VA claims file.  

In a July 2013 decision, the Board dismissed a claim of service connection for dysentery (also claimed as a stomach condition).  In that decision, the Board determined the Veteran had newly raised the issue of entitlement to TDIU and assumed jurisdiction over that claim.  The Board remanded the TDIU claim and the other claims on appeal for additional evidentiary development.  All requested development has been completed and the claims have been returned to the Board for adjudication.  

With respect to the claim for a neurologic disability, the medical evidence shows that, while the Veteran specifically raised a claim of entitlement for service connection for peripheral neuropathy of the upper extremities, the medical evidence reflects that his reported symptoms are consistent with a diagnosis of bilateral carpal tunnel syndrome, as discussed below.  The U. S. Court of Appeals for Veterans Claims (Court) has found that the use of "condition(s)" in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue pertaining to the neurologic disability affecting the upper extremities to encompass the carpal tunnel syndrome disability and any other neurologic disability reflected in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, the claims of service connection for a neurologic disorder, respiratory disorder, and OSA, as well as the increased rating claim for bilateral hearing loss and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the date of service connection to February 28, 2010, the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and normal conversation but his service-connected PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anger, and insomnia.  In October 2009, the Veteran's PTSD was manifested by increased difficulty controlling his mood and anger, but there is no evidence dated prior to February 2010 that shows his PTSD was manifested by flattened affect, impaired speech and communication, panic attacks more than once a week, difficulty understanding complex commands, or impaired memory, judgment, or abstract thinking.  

2.  Beginning February 28, 2010, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to mildly pressured speech at times, occasionally circumstantial thought process, and impaired attention, concentration, insight, and judgment, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  From the date of service connection to October 8, 2013, the Veteran's service-connected lumbar spine degenerative disc disease was manifested by low back pain, with x-ray evidence of degenerative arthritis.  The pertinent evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

4.  From October 8, 2013, the Veteran's service-connected lumbar spine degenerative disc disease was manifested by localized tenderness not resulting in abnormal gait or spinal contour.  As of that date, there is also objective evidence that the Veteran's lumbar spine arthritis results in painful motion.  



CONCLUSIONS OF LAW


1.  The criteria for an initial disability rating higher than 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  From February 23, 2010, the criteria for a disability rating higher than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an initial rating higher than 10 percent for service-connected lumbar spine degenerative disc disease have not been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

4.  From October 8, 2013, the criteria for a 10 percent rating, but no higher, for service-connected lumbar spine degenerative disc disease have been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

5.  From October 8, 2013, the criteria for a separate, 10 percent rating for lumbar spine arthritis, with painful motion, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.59, 4.124a, Diagnostic Code 5003 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his/her possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the increased rating claims on appeal, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his service-connected PTSD and lumbar spine disabilities from the original grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA treatment records dated from 2006 to 2013 and all private treatment records identified by the Veteran and the record.  

Additionally, the Veteran was afforded several VA examinations in conjunction with the claims on appeal, including in August 2007, April and May 2010, and April, September, and October 2013.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  The Board also finds that the examinations are adequate to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the initial rating claims on appeal and no further examinations are necessary.

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, the undersigned Veterans Law Judge enumerated the issues on appeal and information was solicited regarding the severity of the Veteran's service-connected PTSD and lumbar spine disabilities, including how they affect his employment.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Disabled Veterans of America who asked questions to ascertain whether there was additional evidence needed to substantiate the claims on appeal.  Moreover, the VLJ sought to identify any pertinent evidence not currently associated with the record. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his increased rating claims.  

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD

Historically, service connection for PTSD was established in November 2007, at which time the RO assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective February 28, 2007.  The Veteran has disagreed with the initial disability rating assigned to his service-connected disability, which is the basis of the current appeal.  

In July 2009, the RO increased the Veteran's initial disability rating to 30 percent, effective February 28, 2007.  In November 2013, the RO again increased the Veteran's disability rating to 50 percent, effective February 23, 2010, the date of a VA treatment record which showed increased PTSD symptomatology.  The Veteran was notified of the RO's action in July 2009 and November 2013, but he did not withdraw his appeal for an increased rating.  As such, the appeal continues and the Board will consider whether a rating higher than 30 percent is warranted prior to February 23, 2010 or if a rating higher than 50 percent is warranted thereafter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2013).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995). 

In this case, the pertinent evidence includes VA/QTC examination reports dated August 2007 and September 2013, VA treatment records dated from 2006 to 2013, and various private medical records. 

At the outset, the Board notes there is a question as to whether the Veteran has an additional diagnosis other than PTSD.  In an October 2009 statement, Dr. E.S. noted the Veteran reported an increase in his symptoms over the previous six months, including a more frequent and severe feeling of sense of dread, as well as increased difficulty controlling his mood, including his anger in particular.  Dr. E.S. stated that, while the Veteran was experiencing an increase in symptoms, she did not believe the increase was due to increased PTSD symptomatology.  Instead, Dr. E.S. stated that his symptoms suggest a likelihood of an organic cause of his symptoms and she further stated that the Veteran may have an early stage of dementia, exposure to toxins, or some disease of the brain causing his symptoms.  The final assessment was rule out dementia, not otherwise specified, PTSD, and an "other as yet undetermined organic impairment."  

While Dr. E.S. stated that the Veteran may have an early stage of dementia, the Board finds the preponderance of the evidence does not reflect that the Veteran has a valid diagnosis of dementia or any other psychiatric disability other than PTSD.  Indeed, the Board notes that the October 2009 assessment of "rule out dementia" is not a formal diagnosis of dementia, as it is not supported by a mental status examination or any indication that the diagnosis was rendered according to the DSM-IV criteria.  The Board further notes that a diagnosis of dementia is not reflected in any other medical evidence of record, including the VA treatment records which contain numerous mental status examinations or the VA examinations conducted in August 2007 and September 2013.  In fact, the September 2013 examiner specifically found that the Veteran does not have a diagnosis of any other mental disorder.  Therefore, the Board's discussion of the Veteran's PTSD will not include further discussion of dementia, as the Board finds the preponderance of the evidence does not support any such diagnosis.  

The preponderance of the evidence reflects that, throughout this appeal, the Veteran's PTSD has been manifested by re-experiencing symptoms, such as flashbacks, intrusive recollections, and nightmares; hyperarousal symptoms, such as anxiety, irritability with a history of anger outbursts, and hypervigilance; and avoidant symptoms, such as self-isolation, periods of emotional numbing, and feelings of detachment.  He has reported that he has given up numerous things due to his lack of interest.  He has also reported distrust of other and poor concentration.  His PTSD is also shown to be manifested by insomnia and exaggerated startle response.  See VA treatment records; see also December 2009 statement from M.L., M.Ed; October 2009 statement from Dr. E.S.  

VA treatment records dated from 2006 to 2009 do not contain a large amount of evidence regarding the Veteran's PTSD.  In June 2006, the Veteran denied having any psychiatric symptoms, including delusions or hallucinations, while in July 2006, his mood, affect, and grooming were noted as appropriate.  In November 2009, the Veteran was alert and oriented, with normal speech in rate and rhythm.  His mood was appropriate and his affect was congruent with his mood.  His thought process was normal and coherent, while his thought content did not contain any unusual content, including suicidal or homicidal ideations.  His insight and judgment were good.  

The Veteran was afforded a VA/QTC examination in August 2007, during which he reported that his symptoms included insomnia, anger, and depression.  Mental status examination revealed the Veteran was oriented with appropriate hygiene.  His mood was depressed and he reported feeling detached from others, while his affect was also described as abnormal.  Nevertheless, the examiner noted the Veteran's communication and speech were within normal limits.  The examiner initially stated that the Veteran had difficulty understanding complex commands but later reported that he does not have difficulty understanding commands.  There was no evidence of panic attacks, suspiciousness, delusions, hallucinations, or obsessional rituals.  The Veteran's thought process was appropriate and his judgment was not impaired.  His abstract thinking was normal and there was no evidence of suicidal or homicidal ideation.  His memory was also within normal limits.  Notably, the Veteran reported that his anger had caused his considerable problems at work and the examiner noted he was unable to function well in the work environment because of hostility.  His GAF was reported at 65.  

As noted, in an October 2009 statement, Dr. E.S. noted the Veteran reported an increase in his symptoms over the previous six months, including a more frequent and severe feeling of sense of dread, as well as increased difficulty controlling his mood, including his anger in particular.  

VA treatment records in 2010 show the Veteran sought mental health treatment on several occasions.  Mental status examination (MSE) showed the Veteran was appropriate dressed and neatly groomed, and he was fully oriented.  The Veteran's speech was clear, coherent, and spontaneous, while his mood was described as normal and his affect was appropriate.  The Veteran reported that his memory was intact and the examiner noted his attention and concentration were sufficient.  The Veteran's thought process was relevant, while his thought content was also described as relevant with no audio or visual hallucinations.  His judgment was within normal limits but his insight was fair.  His GAF was 55.  See VA treatment records dated January to December 2010.  

From February to April 2010, the Veteran's MSE was largely the same, except his speech was mildly pressured at times and his thought process was generally organized with occasional circumstantiality.  The examiner also noted some impairment in attention and concentration and his insight and judgment were fair.  The Veteran's mood and affect varied.  On February 23, 2010, the Veteran described his mood as anxious and somewhat depressed, with unexplained anger, while the examiner noted that his affect was somewhat anxious.  In April 2010, the Veteran reported an increase in his mood, with significant depression and anxiety at times, while the examiner noted that his affect was pleasant and somewhat calmer.  Despite the varying symptoms during this time period, the Veteran's GAF remained at 55.  

From May 2010 to January 2013, the Veteran's speech was described as coherent with normal rate and tone.  From November 2010 to April 2012, his affect was described as pleasant and somewhat anxious with mildly constricted range.  Thereafter, his affect was described as pleasant and calm with broad range.  From May 2010 to January 2013, the Veteran's insight and judgment varied between fair and good; otherwise, MSE was largely similar as previously reported.  

From March 2013 to July 2013, MSE revealed the Veteran was alert and his speech was clear with normal rate and tone.  He reported that his mood was manifested by continued episodes of anger and liability of mood, while his affect was variously described as pleasant and calm with board range and, otherwise, somewhat anxious.  The Veteran's thought process was logical and linear with tight associations.  His thought content remained normal, as he denied having delusions or audio or visual hallucinations.  There was some impairment in attention and concentration and his insight and judgment were good.  

The Veteran was afforded a VA/QTC examination in September 2013 where, as noted, the examiner noted the Veteran did not have a mental disorder other than PTSD.  Instead, the examiner noted the Veteran continues to experience multi-symptoms PTSD, which adversely impairs his functioning in his occupation, family, and social areas.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner noted the Veteran's GAF was 58.  He further stated that limited employment is feasible for the Veteran but not in his choice field of management science due to a long unemployment period, his previous history of problems due to his PTSD symptoms, and some continued PTSD symptoms.  

In evaluating the Veteran's initial rating from the date of service connection (February 28, 2007) to February 23, 2010, the Board finds the preponderance of the evidence shows that, while the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation, his PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anger, and insomnia.  

The Board notes that, in October 2009, the Veteran reported increased difficulty controlling his mood and anger, with a more frequent and severe feeling of sense of dread; however, there is no lay or medical evidence dated prior to February 2010, which showed additional symptoms which warranted or more nearly approximated a 50 percent rating, including flattened affect, impaired speech and communication, panic attacks more than once a week, difficulty understanding complex commands, impaired memory, judgment, or abstract thinking.  Therefore, based on the foregoing, the Board finds an initial rating higher than 30 percent is not warranted prior to February 23, 2010.  

However, beginning February 23, 2010, the evidence shows the Veteran's PTSD was manifested by increased symptomatology, including mildly pressured speech at times, occasionally circumstantial thought process, and impaired attention, concentration, insight, and judgment.  This increased symptomatology resulted in reduced reliability and productivity and more nearly approximates the level of disability contemplated by the 50 percent rating under DC 9411.  

While there was an increase in symptomatology, the Board finds the preponderance of the evidence does not support the grant of a rating higher than 50 percent at any point after February 23, 2010, as the evidence does not reflect the level of symptomatology or overall disability contemplated by a higher, 70 percent rating.  Indeed, while the evidence shows the Veteran's PTSD resulted in difficulty establishing and maintaining effective relationships, the preponderance of the evidence does not reflect that, from February 23, 2010 to the present, he has experienced suicidal ideation, obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression which affected his ability to function independently, appropriately, or effectively, spatial disorientation, or neglect in personal appearance or hygiene.  The Board notes that there is evidence showing the Veteran is irritable and has difficulty controlling his anger, but the preponderance of the evidence dated from February 23, 2010 does not reflect that his irritability and anger has resulted in periods of violence, as contemplated by the higher, 70 percent rating.  

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has symptoms like persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names. 

In summary, and based on the foregoing, the Board finds that, from February 28, 2010, the Veteran's service-connected PTSD more nearly approximates the level of disability contemplated by the 50 percent rating under DC 9411, but no higher.  In making this determination, the Board notes that the Veteran was consistently assigned a GAF score of 55 during this time period, which denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) and which is consistent with the 50 percent rating assigned for the time period in question.  

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 30 and 50 percent rating are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 50 percent rating prior to February 23, 2010, or the criteria for a 70 percent thereafter.  

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a disability rating higher than the ratings currently assigned. 

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial rating higher than 30 percent prior to February 23, 2010, or a rating higher than 50 percent thereafter for service-connected PTSD.  In making this determination, the Board has considered the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the grant of an increased rating at any point during the appeal period, that doctrine is not for application in this case.  See Gilbert, supra. 

Lumbar Spine

Review of the evidence shows the Veteran incurred several shell fragment wounds (SFW) during service, which resulted in various disabilities including degenerative disc disease of the lumbar spine.  Accordingly, service connection for lumbar spine degenerative disc disease was established in November 2007, at which time the RO assigned an initial, noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective February 28, 2007.  The Veteran has disagreed with the initial disability rating assigned to his service-connected disability, which is the basis of the current appeal.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for a spinal disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned for a spinal disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, as indicated previously, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula Note (2); Plate V.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 

Further, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has arthritis and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  In this context, the Court has also held that, when read together, DC 5003 and 38 C.F.R. § 4.59 reflect that painful motion of a major joint caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In this case, the pertinent evidence includes VA/QTC examination reports dated August 2007, May 2010, and September 2013.  The evidentiary record also contains VA treatment records dated from 2006 to 2013 and various private medical records; however, the treatment records do not contain any information or evidence relevant to the lumbar spine.  

At an August 2007 gunshot wound (GSW) examination, the Veteran was able to demonstrate flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees to the left and right.  There was normal symmetry of spinal motion with normal spinal curvatures.  The examiner noted the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner also noted there was no evidence of radiating pain on movement, muscle spasm, tenderness, ankylosis, or any symptoms of IVDS.  The examiner further noted that x-rays of the lumbar spine revealed degenerative arthritis, albeit minimal changes.  

At a May 2010 GSW examination, the examiner noted the Veteran had normal posture and gait.  The Veteran demonstrated flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees bilaterally.  His range of motion was the same after repetition and the examiner noted the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted there were no symptoms of IVDS, but he reported that x-rays of the lumbar spine revealed degenerative arthritis.  The examiner further stated that there was no apparent functional impairment to physical or sedentary activities of employment.  

At an October 2013 spine examination, the Veteran reported having a long history of back pain due to an in-service shell fragment wound with retained bodies.  He reported having constant burning in the lower back but he denied having any flare-ups of pain.  The Veteran demonstrated flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees bilaterally.  He complained of pain while demonstrating all movement except for lateral rotation, but his pain did not limit his range of motion more than as reported above.  In addition, the examiner noted the Veteran did not experience any additional limitation in range of motion or functional loss or impairment.  There was evidence of localized tenderness and pain on palpation in the right paraspinal region, but there was no guarding, muscle spasm, or muscle atrophy.  The examiner further noted there was no radicular pain or other signs or symptoms due to radiculopathy, specifically stating that neither lower extremity is affected by radiculopathy.  The examiner further noted there were no other neurologic abnormalities associated with the spine, including a bowel or bladder problem.  He also noted there were no symptoms of IVDS and no evidence of scars or vertebral fractures.  The October 2013 VA examiner also stated that there is no marked interference with employment due to the Veteran's lumbar spine disability, noting that there is no functional loss associated with his degenerative disc disease.  

Based on the symptoms described above, the Board finds that an initial rating higher than 10 percent is not warranted prior to October 8, 2013, as the evidence dated prior to that date does not reflect that there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or spinal contour.  

Nevertheless, the Board finds that, as of October 8, 2013, the Veteran's service-connected lumbar spine disability warrants a 10 percent rating, given the objective evidence of localized tenderness not resulting in abnormal gait or spinal contour.  See October 2013 VA examination.  There is no evidence of localized tenderness or any other symptomatology warranting a compensable rating prior to October 2013.  Therefore, a 10 percent rating based upon localized tenderness is not warranted prior to October 8, 2013.  

In addition to the foregoing, the Board further finds that, as of October 8, 2013, a separate 10 percent rating is warranted for the Veteran's lumbar spine arthritis with resultant painful motion.  In this case, x-rays conducted during this appeal have revealed minimal degenerative changes in the lumbar spine.  See August 2007 and May 2010 GSW examinations.  Further, at the October 2013 VA exmination, the Veteran complained of pain while demonstrating movement in flexion, extension, and lateral flexion.  In this regard, the Board notes that, while the Veteran's pain did not result in limitation of motion, his complaints of painful motion are considered functional loss, for which a separate 10 percent rating is warranted.  See 38 C.F.R. § 4.59; Lichtenfels, supra; Burton, supra.  

In assigning a separate 10 percent rating for lumbar spine arthritis, the Board has considered the rule against pyramiding.  However, the Board finds that the ratings assigned in this decision do not violate this rule.  Indeed, the 10 percent rating assigned under the general rating formula is based upon localized tenderness in the lumbar spine, while the additional, separate 10 percent rating is based upon arthritis with resultant painful motion.  In this case, it appears the Veteran has separate and distinct manifestations of localized tenderness and arthritis, for which he has been compensated under different diagnostic codes and legal authority.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board has considered whether higher ratings may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  There is, however, no lay or medical evidence showing the Veteran's lumbar spine disability is manifested by incapacitating episodes of IVDS affecting the low back which requires treatment and bed rest prescribed by a physician.  Therefore, the Veteran's lumbar spine disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes.

In evaluating the Veteran's increased rating claim under DeLuca and Mitchell, supra, the Board notes that the Veteran has consistently denied experiencing flare-ups of pain in his low back.  There is also no lay or medical evidence showing any additional functional limitation in his lumbar spine which is not contemplated by the 10 percent ratings assigned herein.  Therefore, the Board finds that a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45.  

The Board further notes that, when evaluating the disability rating assignable to a spinal disability, consideration must be given to whether a separate rating is warranted for any neurologic abnormalities associated with the spinal disability.  In this case, there is no lay or medical evidence showing the Veteran's lumbar spine disability has been manifested by a separately ratable neurologic disability.  Indeed, the May 2010 GSW examiner noted that there was no evidence of peripheral nerve involvement associated with the lumbar spine, while the October 2013 examiner specifically stated there was no evidence of an associated neurologic abnormality, including a bowel or bladder problem, radicular pain, or any other signs or symptoms due to radiculopathy.  

The Board notes that an October 2013 EMG revealed findings consistent with bilateral carpal tunnel syndrome of the upper extremities; however, the October 2013 examiner opined that the Veteran's bilateral carpal tunnel syndrome is not related to or caused by his lumbar spine disability.  Therefore, the Board finds a separate, compensable rating is not warranted for a neurologic abnormality associated with the service-connected lumbar spine disability.  

The Board has considered whether the Veteran may be assigned a separate, compensable rating for the scar on his lumbar spine, but the evidence does not show the Veteran has a scar on his lumbar spine.  Therefore, the assignment of a separate, compensable rating for a lumbar spine scar is not warranted.  See 38 C.F.R. § 4.118, DC 7803 to 7805.  

In addition to the foregoing, The Board finds there is no basis for staged rating of the lumbar spine disability, pursuant to Hart, supra, as the lay and medical evidence shows the Veteran's service-connected lumbar spine disability has remained relatively stable throughout the appeal period.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial rating higher than 10 percent for service-connected lumbar spine degenerative disc disease.  However, as of October 8, 2013, the preponderance of the evidence supports the grant of a 10 percent rating, but no higher, for localized tenderness of the lumbar spine.  See DC 5242, General Rating Formula for Diseases and Injuries of the Spine (2013).  As of October 8, 2013, the preponderance of the evidence also supports the grant of a separate 10 percent disability rating, but no higher, for lumbar spine arthritis with resultant painful motion.  See 38 C.F.R. § 4.59; Lichtenfels, supra; Burton, supra.  

All reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Final Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD and lumbar spine disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of depressed mood, anger, irritability, and difficulty with interpersonal relations, as well as his symptoms of localized tenderness and lumbar spine arthritis with resultant painful motion, are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his PTSD and lumbar spine disability pictures.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Nevertheless, the Board notes that there have been no hospitalizations for the Veteran's PTSD or lumbar spine during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, there is no lay or medical evidence suggesting that the Veteran's service-connected lumbar spine disability affects his ability to secure and maintain employment.  See May 2010 GSW examination and October 2013 VA examination.  

Nevertheless, as noted, the Board previously assumed jurisdiction over a claim of entitlement of TDIU, as an October 2010 statement from Dr. D.B. reflects that the Veteran is unemployable due to his service-connected PTSD.  While this evidence raises the issue of entitlement to TDIU based upon service-connected PTSD, the Board finds there is also evidence that the Veteran's service-connected bilateral hearing loss affects his employability.  As discussed below, the issue of entitlement to an increased rating for service-connected bilateral hearing loss is being remanded and, thus, the issue of entitlement to TDIU will also be addressed in the remand portion of this decision.  


ORDER

Entitlement to an increased rating for PTSD, to include an initial rating higher than 30 percent prior to February 23, 2010, and a rating higher than 50 percent from February 23, 2010, is denied.

An initial rating higher than 10 percent for service-connected lumbar spine degenerative disc disease is denied.  

As of October 8, 2013, a 10 percent rating for service-connected lumbar spine degenerative disc disease manifested by localized tenderness is granted.  

As of October 8, 2013, a separate 10 percent rating for lumbar spine arthritis manifested by painful motion is granted.  


REMAND

Peripheral Neuropathy

The Veteran is seeking service connection for peripheral neuropathy affecting his right and left upper extremities.  

During the May 2013 Board hearing, the Veteran reported that he currently has peripheral neuropathy of the right and left upper extremities, which is manifested by his hands falling asleep.  He testified that his peripheral neuropathy developed due to his Agent Orange exposure in Vietnam or as secondary to diabetes mellitus (for which service connection has not been established).  The Board also notes that the Veteran's claimed peripheral neuropathy may be considered a part of his service-connected lumbar spine disability.  

After carefully reviewing the evidence of record, the Board finds the Veteran does not have a diagnosis of peripheral neuropathy affecting his bilateral upper extremities.  See May 2010 VA spine examination (neurologic examination did not reveal any peripheral nerve involvement); April 2013 VA diabetes examination (examiner determined the Veteran does not have diabetic peripheral neuropathy or diabetic neuropathy); October 2013 VA spine examination (objective examination did not reveal any evidence of radicular pain or other signs or symptoms due to radiculopathy).  Instead, the evidence reflects that the Veteran's reported neurologic symptoms in his upper extremities are consistent with a diagnosis of bilateral carpal tunnel syndrome.  See October 2013 VA peripheral nerves examination.  

The October 2013 examiner opined that the Veteran's bilateral carpal tunnel syndrome is not related to or caused by herbicide exposure.  The examiner further opined that the Veteran's carpal tunnel syndrome is not caused or aggravated by his diabetes mellitus or the lumbar spine disability because the medical literature does not support a direct correlation between medial nerve impairment and diabetes mellitus and/or lumbar spine degenerative disc disease.  

The Board notes that, unlike peripheral neuropathy, there is no presumption of service connection for carpal tunnel syndrome as due to herbicide exposure.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Nevertheless, the Veteran is not precluded from establishing service connection with proof of direct causation, to include evidence showing his disability is directly due to herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this case, the Veteran is presumed to have been exposed to herbicides during service, as his DD Form 214 reflects that he served in combat in Vietnam, for which he was awarded a Vietnam Service Medal, Vietnam Campaign Medal, Purple Heart Medal and a Combat Action Ribbon.  See 38 US CA § 1116(f), 38 C.F.R. § 3.307 (a)(6)(m).  

While the October 2013 examiner stated that that the Veteran's bilateral carpal tunnel syndrome is not related to or caused by herbicide exposure, he did not provide a rationale in support of his opinion, thereby rendering his opinion inadequate.  Furthermore, the rationale provided in support of the opinion that the Veteran's carpal tunnel syndrome is not caused or aggravated by his service-connected lumbar spine disability addresses only a direct correlation, without discussing the question regarding aggravation.  

Accordingly, the Board finds that an additional medical opinion is needed regarding (1) whether the Veteran's bilateral carpal tunnel syndrome is likely related to his military service, in general, or his in-service herbicide exposure specifically and (2) whether his bilateral carpal tunnel syndrome is likely aggravated by his service-connected lumbar spine disability or his non-service-connected diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Respiratory Disorder

The Veteran is seeking service connection for a respiratory disorder, to include allergies.  The post-service evidence shows the Veteran has been diagnosed with allergic rhinitis, which has been symptomatic during the appeal and for which the Veteran is taking medication.  See VA treatment records dated from January 2006 to July 2009; see also October 2013 respiratory examination.  During his May 2013 hearing, the Veteran testified that he started to have allergy symptoms in service - while in Vietnam or shortly after service - and that he was exposed to monsoon conditions, sand, and bush while serving in Vietnam.  

In October 2013, the Veteran was afforded a VA respiratory examination during which the Veteran reported experiencing symptoms of allergies about six months after returning from Vietnam.  Despite the foregoing, the VA examiner opined that the Veteran's allergic rhinitis is less likely as not incurred or caused by an in-service injury, event, or illness.  In making this determination, the VA examiner noted that, while allergic rhinitis symptoms usually start or worsen with exposure to allergens, the Veteran's allergic rhinitis existed prior to service, as the Veteran reported a history of hay fever on his enlistment report of medical history.  

The October 2013 VA opinion is deemed inadequate because the opinion does not adequately consider or address the presumption of soundness in considering whether the Veteran's allergic rhinitis is related to service.  

In this context, the Board notes that a Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. §1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

In this case, the service treatment records (STRs) show that the Veteran reported having a history of hay fever on his March 1968 report of medical history; however, the March 1968 report of medical examination does not include a notation or diagnosis of hay fever and, notably, the Veteran's sinuses, lungs, and chest were normal on clinical evaluation.  Therefore, the Board finds that hay fever was not noted at entry into service and, thus, the Veteran is presumed to have been in sound condition at entrance into service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that only such conditions as are recorded in entrance examination reports are to be considered as "noted"); see also 38 C.F.R. § 3.304(b).  

In light of the foregoing, the Board finds that an additional medical opinion is needed regarding whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran's allergic rhinitis or hay fever existed prior to service and, if not, whether his allergic rhinitis is likely related to his military service, to include the Veteran's report of exposure to monsoon conditions, sand, and bush, while serving in Vietnam.  See Barr, supra.  

In this context, the Board notes that VA regulations provide that, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of service, even though there is no official records of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994). 

The analysis required by 38 U.S.C.A. § 1154(b) applies only as to whether an injury or disease was incurred or aggravated at that time, i.e., in service.  The provisions of section 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999). 

In this case, the Veteran's DD Form 214 reflects that he served in Vietnam, for which he was awarded the Combat Action Ribbon and Purple Heart Medal.  As combat service is thus confirmed by official service department record, the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) and his report of allergy symptoms in service - while in Vietnam or shortly after service - and that he was exposed to monsoon conditions, sand, and bush while serving in Vietnam, is considered competent evidence that those events occurred in service, as it is consistent with the circumstances and conditions of service in the Republic of Vietnam during the Vietnam era.  Therefore, the VA examiner must consider the competent lay evidence in providing the requested opinions.  

Obstructive Sleep Apnea

The Veteran is seeking service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected PTSD.  The post-service treatment records show the Veteran has been diagnosed with OSA, for which he takes continuous medication and uses a CPAP machine.  

At the September 2013 VA PTSD examination, the examiner stated that the Veteran's sleep is not currently impacted by his PTSD symptoms, noting the Veteran's diagnosis of OSA and further noting that the use of a CPAP machine allows him to sleep for 7-8 hours a night.  As a result, the VA examiner stated that the Veteran's sleep is rarely impacted by his PTSD symptoms, further noting that any such impairment occurs once a month or less.  

While the VA examiner noted that the Veteran's sleep was not impacted by his PTSD symptoms at the time of the September 2013 examination, his opinion and rationale suggest that the Veteran's sleep impairment can be aggravated by his service-connected PTSD.  Given the foregoing, it remains unclear if the Veteran's OSA is a symptom of his service-connected PTSD or, in the alternative, is aggravated by his service-connected PTSD.  

Therefore, the Board finds this claim must be remanded in order to obtain an addendum report that clearly addresses whether the Veteran's OSA is a symptom of his service-connected PTSD or, is likely aggravated by his service-connected PTSD.  See Barr, supra.  

Bilateral Hearing Loss

The Veteran is seeking a compensable disability rating for service-connected bilateral hearing loss.  Review of the record shows he has been afforded three VA/QTC examinations in conjunction with this appeal.  See VA examination reports dated August 2007, April 2010, and October 2013.  

The examinations conducted in August 2007 and October 2013 contained average pure tone thresholds and speech recognition scores that warranted no more than a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

On the other hand, the examination conducted in April 2010 revealed average pure tone thresholds and speech recognition scores which warranted a 40 percent rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Given this significant inconsistency in the evidence of record regarding the severity of the Veteran's bilateral hearing acuity during the appeal period, the Board finds an addendum opinion is needed to address whether the audiogram and speech discrimination scores reported at the April 2010 examination are reliable, given the history and progression of the Veteran's bilateral hearing impairment as reflected in the lay and medical evidence of record.  

TDIU

As noted, there is evidence showing that the Veteran is unemployable due to his service-connected PTSD disability.  See December 2010 statement from Dr. D.B.  In addition, the clinicians who conducted the VA audio examinations in April 2010 and October 2013 found that the Veteran's service-connected bilateral hearing loss impacts his ability to work.  Indeed, both clinicians noted that the Veteran's hearing loss has resulted in decreased ability communicating in all environments, including on the phone, at work, and in his interpersonal relationships, due to difficulty understanding speech; however, neither examiner provided an opinion regarding whether his service-connected hearing loss renders him unemployable.  See Id.  

Therefore, on remand, the Board will request that an addendum opinion is obtained regarding whether the Veteran's service-connected bilateral hearing loss renders him unemployable.  

In addition to the foregoing, the April 2010 and October 2013 audio examiners noted the Veteran's service-connected tinnitus results in decreased ability to perform tasks requiring concentration due to its effect on his ability to sleep.  Given the evidence that the Veteran's employability is impacted by his service-connected PTSD, bilateral hearing loss, and tinnitus, the Board finds a medical opinion is needed regarding whether his service-connected disabilities, jointly, render him unemployable.  On remand, the AOJ will be requested to obtain an adequate medical opinion that addresses the Veteran's TDIU claim.  

All Claims

Finally, the Board notes the Veteran receives treatment for various disorders, including allergic rhinitis and OSA, through the VA Medical Center in Atlanta, Georgia.  Therefore, on remand, all outstanding VA treatment records dated from July 2013 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records from the Atlanta, Georgia, VAMC dated from July 2013 to the present. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain a supplemental VA opinion regarding the Veteran's claim of entitlement to service connection for a neurologic disability affecting his upper extremities, which has been diagnosed as bilateral carpal tunnel syndrome.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the Veteran's complete medical history.  The reviewing physician is requested to address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral carpal tunnel syndrome had its onset during any period of service or is otherwise related to his active duty service, to include his presumed herbicide exposure therein?

b. Is at least as likely as not (a 50% or higher degree of probability) that Veteran's bilateral carpal tunnel syndrome has been aggravated by the Veteran's service-connected lumbar spine disability or his non-service-connected diabetes mellitus.  An opinion must be provided regarding both the service-connected lumbar spine disability and non-service-connected diabetes mellitus.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

c. In answering the foregoing, the VA physician must consider all lay and medical evidence of record.  The physician must also note that the Veteran is competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted. 

d. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

3. Obtain a supplemental VA opinion regarding the Veteran's claim of entitlement to service connection for a respiratory disorder, including allergic rhinitis.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the Veteran's complete medical history.  The reviewing physician is requested to address the following:

a. Is there clear and unmistakable (i.e., undebatable) evidence that the Veteran's allergic rhinitis (or hay fever) existed prior to any period of active service?

b. If so, identify such evidence, noting that a self-reported history of a diagnosis is not clear and unmistakable evidence of such.  Also, please state if there was a permanent increase in the severity of the underlying pathology associated with the allergic rhinitis during service?

c. If the answer to the foregoing is yes, is there clear and unmistakable evidence (undebatable) that the increase in severity was due to the natural progress of the disease?

If the answer to either a, b, or c is no, proceed to question d below.  

d. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's allergic rhinitis had its onset during any period of service or is otherwise related to his active duty service, to include his reported exposure to monsoon conditions, sand, and bush, while serving in Vietnam?

e. In answering the foregoing, the examiner must consider the lay and medical evidence of record.  In answering each question, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible.  Instead, the Veteran is competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted. 

f. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

4. Obtain a supplemental VA opinion regarding the Veteran's claim of entitlement to service connection for OSA.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the Veteran's complete medical history. The reviewing physician is requested to address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's OSA is a symptom of his service-connected PTSD, given the evidence that his PTSD is manifested by chronic sleep impairment?  Or, in the alternative, does the evidence reflect that the Veteran's OSA is a disability separate and distinct from his PTSD?

b.  The examiner is also requested to opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's OSA is aggravated by his service-connected PTSD.  

In answering this question, the examiner must consider the September 2013 PTSD examination which suggests that the Veteran's sleep impairment can be aggravated by his service-connected PTSD.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

c. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

5. Obtain a supplemental VA opinion regarding the Veteran's claim of entitlement to an increased rating for service-connected bilateral hearing loss.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the Veteran's complete medical history. 

a. The examiner is requested to review the audiology examinations of record and address whether the pure tone thresholds and speech discrimination scores reported at the April 2010 examination are valid, given the given the history and progression of the Veteran's bilateral hearing impairment as reflected in the lay and medical evidence of record.  

b. If the results of the April 2010 audio examination are deemed valid, the examiner is requested to explain the fluctuation in the Veteran's hearing acuity, as reflected in the VA audio examinations conducted in August 2007, April 2010, and October 2013.  

c. The examiner is also requested to provide an opinion regarding whether the service-connection bilateral hearing loss disability renders him unable to secure or follow a substantially gainful employment consistent with his education and employment background.  

d. The examiner should provide rationale for all opinions expressed.

6. After completing the above, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities, i.e., PTSD, lumbar spine degenerative disc disease and arthritis, bilateral hearing loss, tinnitus, and shell fragment wound scars.  

The medical professional must take into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


